 

 

EXCLUSIVE SUPPLY AGREEMENT

            This Exclusive Supply Agreement (this "Agreement"), is entered into
as of March 29, 2005, by and between Cornerstone Building and Remodeling, Inc.,
a Florida corporation ("Customer") and Cornerstone Granite & Marble Wholesale,
Inc., a Florida corporation ("Supplier").

WITNESSETH:

            WHEREAS, Supplier is a wholesaler of granite and marble slabs and
related products, with first-right relationships with stone quarries around the
world;

WHEREAS, Customer is a producer of granite and marble countertops;

WHEREAS, Supplier is currently the exclusive supplier of certain products to
Customer, pursuant to that certain Exclusive Supply Agreement between Customer
and Supplier, as amended February 14, 2005 (the "Existing Agreement");

WHEREAS, Customer and Supplier desire to amend and restate the Existing
Agreement with this Agreement, which shall supersede the Existing Agreement in
its entirety, and clarify the terms under which Supplier shall provide Customer
with the products set forth herein.

            NOW THEREFORE, in consideration of the foregoing premises and the
mutual covenants and undertakings contained herein, and of other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

SUPPLY OF PRODUCTS

1.01     Retention and Appointment.  Customer hereby retains and appoints
Supplier as its exclusive supplier of all raw granite and marble slabs, sinks,
tiles, and hardware, cabinet refaced products, and fabrication supplies used in
the installation of granite and marble countertops (collectively, the
"Products"), and Supplier hereby accepts such retention and appointment and
assumes all obligations associated herein.

            1.02     Order Procedure; Delivery Timeframe.  Customer shall submit
orders to purchase Products to Supplier on Customer's standard purchase order
form, which must first be approved in writing and initialed by an authorized
officer of Customer, a list of which shall be provided to Supplier and updated
as necessary by Customer.  Supplier shall supply the ordered Products to
Customer within the time specified in the applicable purchase order, but
Customer shall give Supplier at least seven business days to deliver the
Products.  Customer shall have the right to accumulate supplies of Products as
needed in order to have sufficient quantities for manufacturing.

 

 

--------------------------------------------------------------------------------


            1.03     Shipping.  Supplier shall suitably package and ship the
Products to Customer's Fort Myers, Florida location, or such other location as
directed by Customer, and the risk of loss during transit shall be borne solely
by Supplier until Products are unloaded at Customer's facility and accepted by
Customer.  Supplier agrees, from time to time, to open additional warehouses as
requested by Customer to support the geographical growth of Customer.

1.04     Quality Audits.  Customer shall have the right, upon three days prior
notice to Supplier, to inspect any of Supplier's facilities and operations to
determine whether Supplier is producing or supplying the Products in accordance
with this Agreement.

1.05     Right to Purchase Products from Other Sources.  In the event that, for
any reason, Supplier cannot supply Customer with Products ordered by Customer
within the timeframes requested by Customer, Customer may obtain such Products
from another source; provided, however, that once Supplier can demonstrate that
Supplier is again able to supply the Products to Customer on a timely basis,
Customer shall return to purchasing the Products exclusively from Supplier under
the terms of this Agreement.

ARTICLE II

PRICING AND QUANTITIES

            2.01      Product Pricing.  The Products shall be priced to Customer
at Supplier's necessary, documented out-of-pocket costs of obtaining (direct
costs of purchases and shipping only, including foreign currency conversion,
excluding any overhead costs of Supplier) and shipping the Products to Customer,
plus a 20.0% mark-up; provided however Supplier assures Customer of its lowest
pricing.  In the event Supplier offers a lower price to any customer, it shall
immediately notify Customer and extend such price to Customer so long as any
other customer of Supplier has such lower pricing.  Supplier shall notify
Customer at time of Purchase Order of any factor that Supplier expects to cause
an increase or decrease of at least 15% in the cost of any Products or delivery
thereof.

            2.02    Terms of Payment.  Customer shall pay Supplier within 45
days of receiving Supplier's invoice for Products delivered to and accepted by
Customer. Customer shall have 150 days from the Effective Date to bring all
amounts currently owed to Supplier that exceed 45 days to within the 45 days
required by this Section 2.02.  All amounts invoiced by Supplier, and amounts
paid by Customer, shall be in U.S. currency.

 

 

2


--------------------------------------------------------------------------------


            2.03      Minimum Quantities Purchased.  Customer hereby agrees to
purchase at least $325,000 per month of Products from Supplier during the Term. 
Customer will not be obligated to pay Supplier for any shortfall of this minimum
purchase requirement, but Customer will make Supplier whole by purchasing the
aggregate shortfall of product from Supplier every 2 months.  Customer shall
notify Supplier as soon as possible of any factor that Supplier expects to cause
an increase or decrease of at least 10% in the historical quantities of Products
purchased.

            2.04      Record Keeping.

(a) Monthly Accounting.  Supplier shall maintain complete and correct records
containing all data required for Customer to verify the costs of Products for
purposes of calculating and verifying the prices for Products as set forth in
Section 2.01. 

(b) Audit.  Customer shall have the right, during normal business hours and upon
10 days' prior notice, to audit the records described in Section 2.04(a) hereof
to verify Supplier's compliance with this Agreement.  Any such audit shall be
conducted at Customer's expense unless the results of such audit establish
inaccuracies that have resulted in any overpayment by Customer to Supplier.  If
Customer establishes any such overpayment, Supplier shall pay all costs of the
audit and shall pay all amounts determined by Customer to have been overpaid to
Supplier, plus 2% interest on any such overpaid amounts, and such interest shall
accrue from the date such amounts were paid by Customer through the date of
Supplier's repayment to Customer.  Supplier shall pay all such amounts overpaid
by Customer, including the interest thereon, and Customer's costs of the audit,
no later than 45 days following written notice by Customer setting forth the
calculation of such amounts.  In the event that Supplier does not pay such
amounts to Customer within such 45-day timeframe, Customer shall have the right
to offset future amounts owed to Supplier by such amounts.

 

ARTICLE III

TERM AND TERMINATION

            3.01      Expiration; Renewal.  This Agreement shall have an initial
term of 20 years commencing on the date hereof and expiring on the 20th
anniversary thereof (the "Initial Term").  On or before the expiration of the
Initial Term, Customer and Supplier shall negotiate in good faith to renew this
Agreement, and any such renewal period that is agreed to shall constitute the
"Renewal Term".  For the purposes of this Agreement, the term "Expiration Date"
shall refer to (a) the last day of the Initial Term if the term of this
Agreement is not timely renewed, or (b) the last day of the Renewal Term in the
event that the parties hereto renew the Initial Term of this Agreement.

3


--------------------------------------------------------------------------------


3.02      Termination.  This Agreement may be terminated prior to the Expiration
Date (a) by both parties hereto at any time upon the mutual written agreement of
both parties hereto; (b) by the non-breaching party to this Agreement upon a
material breach of any term or provision of this Agreement by the other party
hereto, that is not cured by the breaching party within 90 days of written
notice by the non-breaching party specifically describing such breach; or (c) by
either party at any time in the event (i) all or a substantial portion of the
other party's assets have been transferred or are subject to transfer for the
benefit of creditors; (ii) a proceeding has been commenced by or against the
other party for relief under bankruptcy, insolvency, or similar laws; (iii) any
court of competent jurisdiction adjudicates or otherwise determines that the
other party is insolvent or bankrupt; (iv) the other party ceases to do business
in the ordinary course; or (v) any court of competent jurisdiction or
appropriate government agency makes a non-appealable and legally binding
determination that the transactions contemplated hereby are unlawful.  The date
upon which any such termination becomes effective in accordance with this
Section 3.02 shall be set forth in any notice required hereunder and is referred
to herein as the "Termination Date."

3.03      Effect of Expiration or Termination.  Upon the earlier of the
Termination Date or the Expiration Date, all rights and obligations of the
parties to this Agreement granted hereby shall cease; provided, however, that
all payment and record keeping obligations accrued and unpaid and/or unsatisfied
through the Termination Date or Expiration Date, as appropriate, and all rights
and obligations set forth in Articles IV and V and Section 3.04 below shall
survive the termination of this Agreement indefinitely, subject to any time
limit otherwise specified in such provisions or until fully satisfied in
accordance with the terms hereof.

3.04      Option to Purchase Inventory.  In the event that this Agreement is
terminated pursuant to Section 3.02(c), due to the events described therein that
pertain to Supplier, Customer shall, upon written notice to Supplier, have the
option to purchase up to a 60 day supply, based upon a historical six month
purchase rate, of Supplier's remaining inventory at the agreed markup and
subject to any required consent or approval of a bankruptcy court or court
appointed trustee. 

ARTICLE IV

REPRESENTATIONS, WARRANTIES, AND COVENANTS

            4.01     Customer's Representations, Warranties, and Covenants.  As
an inducement to Supplier to enter into this Agreement, Customer hereby
represents, warrants, and covenants the following to Supplier:

                        (a)        Organization and Good Standing.  Customer is
a corporation duly organized, validly existing, and in good standing under the
laws of the State of Florida.

                        (b)        Authority.  Customer has all requisite
corporate power and authority to execute and deliver this Agreement and any
instruments and agreements contemplated herein and required to be executed and
delivered pursuant to this Agreement.  The person signing this Agreement on
behalf of Customer has been duly and properly authorized to execute this
Agreement.  This Agreement represents a valid and binding obligation of
Customer, enforceable against Customer in accordance with its terms except as
otherwise limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and similar laws affecting the enforcement of creditors' rights
generally, and to the application of general principles of equity and judicial
discretion.

4


--------------------------------------------------------------------------------


                        (c)        No Violation.  Neither the execution of this
Agreement nor the performance of the transactions contemplated herein will
conflict with, breach, or cause a default under any agreement to which Customer
is a party.

                        (d)         No Exporting.  Customer will use reasonable
commercial efforts to ensure that the Products are not processed for ultimate
export outside of North America, since Supplier has the exclusive right to
distribute the Products outside of North America.

            4.02     Supplier's Representations and Warranties.  As an
inducement to Customer to enter into this Agreement, Supplier hereby represents
and warrants the following to Customer:

                        (a)         Organization and Good Standing.  Supplier is
a corporation duly organized, validly existing, and in good standing under the
laws of the State of Florida.

                        (b)        Authority.  Supplier has all requisite
corporate power and authority to execute and deliver this Agreement and any
instruments and agreements contemplated herein and required to be executed and
delivered pursuant to this Agreement.  The person signing this Agreement on
behalf of Supplier has been duly and properly authorized to execute this
Agreement.  This Agreement represents a valid and binding obligation of
Supplier, enforceable against Supplier in accordance with its terms except as
otherwise limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and similar laws affecting the enforcement of creditors' rights
generally, and to the application of general principles of equity and judicial
discretion.

                        (c)        No Violation.  Neither the execution of this
Agreement nor the performance of the transactions contemplated herein will
conflict with, breach, or cause a default under any agreement to which Supplier
is a party.

                        (d)         Quality of Products Delivered.  Supplier
represents and warrants that all Products delivered to Customer will meet or
exceed all industry quality standards for such products, and if any Products
have a manufacturer's warranty, such warranty shall be assigned to Customer upon
delivery of such Products to Customer.

ARTICLE V

CONFIDENTIALITY

             5.01     Confidentiality.  Any party hereto receiving Confidential
Information (as such term is defined in this Section 5.01) in the negotiation of
or performance of its obligations under this Agreement shall keep such
Confidential Information in strictest confidence and shall not use for its own
benefit (except as expressly permitted under this Agreement) or disclose such
Confidential Information to any person except to persons retained or employed by
such receiving party whose assistance is necessary to perform the obligations
contained in this Agreement, without the prior written consent of the disclosing
party.  The term "Confidential Information" shall, for the purposes of this
Agreement, mean all information relating to the customers and projects
undertaken by Customer, and all other proprietary information owned by Customer
or Supplier; provided, however, that such term shall not include (a) information
in the public domain, (b) information generally available to the public, (c)
information rightfully received from a third party without a breach of an
agreement restricting the use or disclosure of such information, (d) information
independently developed by such receiving party without breach of this
Agreement, or (e) information approved for disclosure in writing by the
disclosing party.

 

5


--------------------------------------------------------------------------------


           

            5.02     Return of Confidential Information.  Each party hereto
agrees to return to the other party all documents or other materials
constituting or containing Confidential Information no later than 90 days
following the earlier of the Termination Date or the Expiration Date.

ARTICLE VI

MISCELLANEOUS

            6.01      Further Assurances.  Each party hereto agrees to perform
any further acts and to execute and deliver any further documents reasonably
necessary to carry out the terms and intent of this Agreement.

            6.02      Severability.  In the event any provision, or any portion
of any provision, of this Agreement is held to be illegal, unenforceable, or
invalid by any court of competent jurisdiction, the legality, enforceability,
and validity of the remaining provisions, or portions thereof, shall not be
affected thereby, and, in lieu of the illegal, unenforceable, or invalid
provision, or portion thereof, there shall be added a new legal, enforceable,
and valid provision as similar in scope and effect as is necessary to effectuate
the results intended by such deleted provision or portion.

            6.03      Governing Law; Venue.  THIS AGREEMENT HAS BEEN EXECUTED IN
AND SHALL BE GOVERNED BY THE LAWS OF THE STATE OF FLORIDA WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAWS RULES THEREOF OR OF ANY STATE.  VENUE FOR ANY ACTION
BROUGHT HEREUNDER SHALL BE PROPER EXCLUSIVELY IN LEE COUNTY, FLORIDA.

            6.04      Arbitration.  Upon the mutual agreement of Customer and
Supplier, and dispute arising hereunder shall be submitted to arbitration under
the AAA rules in Fort Myers, Florida, and such arbitration shall be conducted in
English.

6


--------------------------------------------------------------------------------


            6.05      Legal Remedies; Specific Performance.  Any damages that
may accrue to either party hereto as a result of a failure of either such party
to perform its obligations under this Agreement will not be readily subject to
financial measure.  As such, each party hereto shall be subject to the remedy of
specific performance as to any provision of this Agreement if such party is
found to have violated such provision by any court of competent jurisdiction. 
The parties hereto waive any claim or defense in any such action that the party
bringing such action has an adequate remedy at law.

            6.06      Court Costs; Attorneys' Fees.  In the event an action is
brought to enforce or interpret the provisions of this Agreement by either party
hereto, the prevailing party in such action shall be entitled to recover all
court costs and reasonable attorneys' fees from the non-prevailing party to such
action in addition to any other relief awarded by the court in such action.

            6.07      Inurement; Assignment.  Neither party shall have the right
to assign or delegate any of its rights and obligations under this Agreement for
any purpose except with the express written consent of the other party, which
may be unreasonably withheld; provided, however, that (a) Supplier hereby
consents to the proposed merger of Customer into a wholly-owned subsidiary of
Home Solutions of America, Inc., and acknowledges that this Agreement shall
remain in full force and effect following such merger, and (b) Customer hereby
consents to the proposed Reverse-Take-Over by Supplier into a wholly-owned
subsidiary of BBC Capital Management Corporation, and acknowledges that this
Agreement shall remain in full force and effect following such merger.

            6.08      Waivers.  No waiver of any provision or condition of this
Agreement shall be valid unless executed in writing and signed by the party to
be bound thereby.  No waiver of any provision or condition of this Agreement
shall be construed as a waiver of any other provision or condition of this
Agreement, and no present waiver of any provision or condition of this Agreement
shall be construed as a future waiver of such provision or condition.

            6.09       Amendment.  This Agreement may be amended solely upon the
unanimous written consent of the parties hereto.

            6.10     Entire Agreement.  This Agreement contains the entire
understanding between the parties hereto concerning the subject matter herein. 
No representations, agreements, arrangements, or understandings, oral or
written, exist between or among the parties hereto that relate to the subject
matter of this Agreement.  This Agreement replaces and supersedes the Existing
Agreement in its entirety.

            6.11       Mutual Drafting.  Each party hereto and their counsel
have participated fully in the drafting, review, and revision of this Agreement.

            6.12     Notices.  Any notice, consent, waiver, demand, payment, or
other communication required or permitted to be given by any provision of this
Agreement shall be deemed to have been given for all purposes if (i) delivered
personally to the relevant party, or (ii) sent by overnight delivery service, or
registered or certified mail, postage and charges prepaid, to the relevant
address set forth below:

7


--------------------------------------------------------------------------------


If to Customer:             Cornerstone Building and Remodeling, Inc.
5642 Enterprise Parkway
Fort Myers, FL 33905

If to Supplier:                Cornerstone Granite & Marble Wholesale, Inc.
5642 Enterprise Parkway
Fort Myers, FL 33905

Any such notice shall be deemed to have been given as of the date delivered, if
delivered personally, or as of the date on which the notice was deposited in the
U.S. mail or with an overnight delivery service, properly addressed and sent in
accordance with this Section 6.12 (whether or not actually received).

            6.13     Multiple Counterparts.  This Agreement may be executed in
multiple counterparts, including by facsimile signature, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.

[Remainder of page intentionally left blank.]

 

 

 

 

 

 

 

8


--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties to this Agreement have set their
respective hands hereto as of the date first above written.

CUSTOMER:

CORNERSTONE BUILDING AND REMODELING, INC.

By:                                                                  
Name:                                                             
Title:                                                                

 

SUPPLIER:

CORNERSTONE GRANITE & MARBLE WHOLESALE, INC.

By:                                                                  
Name:                                                             
Title:                                                                 

 

 

 

 


--------------------------------------------------------------------------------